In an action to recover damages for personal injuries, the appeal is from a judgment entered, on a jury verdict. Judgment reversed on the law and the facts, without costs, and complaint dismissed. In our opinion respondent was at best a bare licensee when he used the stairs upon which he fell. Hence, appellant’s sole duty was to refrain from injuring him willfully or wantonly (Mendelowitz v. Neisner, 258 N. Y. 181; cf. Caldwell v. Village of Is. Park, 304 N. Y. 268, 273). Moreover, the finding of inadequate light, which is implicit in the jury’s verdict, is, in our opinion, contrary to the weight of evidence. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.